Citation Nr: 1619407	
Decision Date: 05/13/16    Archive Date: 05/19/16

DOCKET NO.  10-13 922A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for muscle weakness.

2.  Entitlement to service connection for balance problems.

3.  Entitlement to service connection for chronic fatigue syndrome (CFS).

4.  Entitlement to service connection for abdominal growths.

5.  Entitlement to service connection for bilateral hand and arm tremors.

6.  Entitlement to service connection for bilateral upper extremity peripheral neuropathy.

7.  Entitlement to service connection for bilateral lower extremity peripheral neuropathy.

8.  Entitlement to service connection for a cognitive disability.

9.  Entitlement to service connection for a cerebrovascular accident (CVA).

10.  Entitlement to service connection for short-term memory loss.

11.  Entitlement to service connection for a back disability.

12.  Entitlement to service connection for coronary artery disease (CAD).

13.  Entitlement to service connection for residuals of meningitis.

14.  Entitlement to an effective date earlier than August 20, 2012, for the grant of service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 


INTRODUCTION

The Veteran had active Naval service from August 1967 to November 1968.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from March 2009 and August 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  



FINDING OF FACT

Prior to the promulgation of a decision in this appeal, the Veteran submitted a written statement in March 2015 withdrawing his appeal of the issue of entitlement to an earlier effective date for the grant of service connection for PTSD; and the Veteran's representative submitted a written statement in May 2015 indicating the Veteran's desire to withdraw all remaining issues on appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal have been met.  38 U.S.C.A. §§ 7105(a), 7108 (West 2014); 38 C.F.R. §§ 20.200, 20.202, 20.204(b)(c) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal consists of a timely filed notice of disagreement in writing, and after a statement of the case has been furnished, a timely filed substantive appeal.  38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. § 20.200 (2015).  A substantive appeal may be withdrawn in writing by an appellant or authorized representative at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(b) (2015).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.

The record shows that the Veteran filed a timely notice of disagreement with the denials of entitlement to service connection for muscle weakness, balance problems, CFS, abdominal growths, bilateral hand and arm tremors, bilateral upper and lower extremity peripheral neuropathy, a cognitive disability, a CVA, short-term memory loss, a back disability, CAD, and residuals of meningitis in the March 2009 rating decision.  In March 2011, the Veteran perfected an appeal of those issues.  The record also shows that the Veteran filed a timely notice of disagreement with the effective date assigned for the grant of service connection for PTSD in the August 2012 rating decision.  In November 2014, the Veteran perfected an appeal of that issue.

In a March 2015 written statement, the Veteran submitted a written statement in which he expressed his desire to withdraw his appeal of the effective date assigned for the grant of service connection for PTSD.  In a May 2015 statement, the Veteran's representative submitted a statement expressing the Veteran's desire to withdraw the appeal of the issues of entitlement to service connection for muscle weakness, balance problems, CFS, abdominal growths, bilateral hand and arm tremors, bilateral upper and lower extremity peripheral neuropathy, a cognitive disability, a CVA, short-term memory loss, a back disability, CAD, and residuals of meningitis.  As the Veteran has withdrawn the substantive appeals, the Board does not have jurisdiction to decide the appeals.  Therefore, the appeals must be dismissed.  38 C.F.R. § 20.204 (2015).


ORDER

The appeals are dismissed.



____________________________________________
THOMAS H. O'SHAY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


